

114 S3312 IS: Responsible Disposal Reauthorization Act of 2016
U.S. Senate
2016-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3312IN THE SENATE OF THE UNITED STATESSeptember 12, 2016Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend the authorization of the Uranium Mill Tailings Radiation Control Act of 1978 relating to
			 the disposal site in Mesa County, Colorado.
	
 1.Short titleThis Act may be cited as the Responsible Disposal Reauthorization Act of 2016. 2.AuthorizationSection 112(a)(1)(B) of the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C. 7922(a)(1)(B)) is amended by striking September 30, 2023 and inserting September 30, 2048.
		